Mikoll, J. (dissenting).
I respectfully dissent. In my view plaintiff’s contention that the parol evidence rule and section 15-301 of the General Obligations Law bar defendants from pleading the existence of a separate and independent contract as an affirmative defense to its mortgage foreclosure cause of action should be rejected in the posture in which this case is presented for our review. I would, therefore, affirm. The “affirmative defense and counter-claim” arguably set forth the alleged oral agreement between plaintiff and Associates as a separate and independent contract collateral from the mortgage and note agreement executed between plaintiff and MLM. Plaintiff’s motion to dismiss pursuant to CPLR 3211 was unaccompanied by affidavits ,or other supporting papers. Such factual allegations are, therefore, deemed true for purposes of determining the legal sufficiency of defendants’ “affirmative defense and counter-claim” (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR, C3211:39, p 42; 3211:24, pp 30-31). The alleged oral contract between plaintiff and Associates is arguably not pleaded to contradict or vary the terms of the modified mortgage and note agreement between plaintiff and MLM but, rather, as a separate and independent contract (see Mitchill v Lath, 247 NY 377). In this context, the parol evidence rule is inapplicable at this stage of the proceedings. The rule applies only to controversies between parties to the written agreement and may not be invoked against another who is not such a party (Folinsbee v Sawyer, 157 NY 196, 199). Associates was not a party to the written agreement and plaintiff may, therefore, not invoke the parol evidence rule against Associates. Similarly, the provisions of section 15-301 of the General Obligations Law are not applicable. I would further conclude that plaintiff’s remaining contention that Special Term erred in not severing the affirmative defenses and counterclaims and in failing to grant it summary judgment on its mortgage foreclosure cause of action is without merit. In view of the identity of issues, the interrelationship of the parties and the lack of any indication that joinder will result in confusion, undue delay or substantial prejudice, it appears to me that Special Term acted properly.
Yesawich, Jr., J. (dissenting).
Subdivision 1 of section 15-301 of the General Obligations Law bars MLM from asserting that the oral agreement, alleged to have been entered into between plaintiff, Associates and Weiss, altered MLM’s obligation under its mortgage and subsequent modification agreement. For that reason, plaintiff’s cause of action to foreclose should have been granted, at least as against MLM. Though insufficient insofar as MLM is concerned, the answer does include valid causes of action on behalf of Associates and Weiss, namely that the claimed oral agreement said to have been entered into between them and plaintiff was separate from and independent of any written agreement between plaintiff and MLM. Subdivision 1 of section 15-301 of the General Obligations Law offers no impediment to Associates’ counterclaim for it had not entered into any such written agreement with plaintiff. As for defendant Weiss, the personal guarantees he executed do proscribe oral modification or discharge of those instruments. However, the recited consideration for his guarantee was reinstatement and modification of MLM’s mortgage. That, in my view, does not necessarily foreclose the existence of a separate and independent agreement by plaintiff to lend Associates (the record holder of the property) and Weiss (a general and managing partner of Associates) $250,000 to enable them to reduce unpaid taxes on the property. Dealing, as we are, with unverified pleadings unaccompanied by affidavits, I am unwilling at this stage to draw any conclusions as to the nature of the *944relationship existing between these defendants and MLM. When it is considered that Associates and Weiss are seeking unliquidated damages, plaintiff should not be compelled to await the outcome of a plenary trial of those counterclaims before it can proceed to foreclose. The counterclaims can be severed and tried separately (City Buying Serv. v 224 Van Wagner Rd. Corp., 44 AD2d 711; Spano v Perry, 59 Misc 2d 1062), and I would so direct.